          Case 2:19-cr-00142-APG-DJA Document 97 Filed 09/11/20 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:19-cr-00142-APG-DJA

 4          Plaintiff                                   Order Accepting Magistrate Judge’s
                                                      Report and Recommendation and Denying
 5 v.                                                           Motion to Suppress

 6 KEVIN SHAWN STUBBS,                                              [ECF Nos. 77, 88]

 7          Defendant

 8         Defendant Kevin Stubbs filed a motion to suppress evidence obtained from the

 9 Government’s allegedly illegal search of his cell phone. ECF No. 77.         After conducting an

10 evidentiary hearing, Magistrate Judge Albregts recommended that the motion to suppress be

11 denied. ECF No. 88. Mr. Stubbs filed an objection to that recommendation (ECF No. 92) and the

12 Government filed a response (ECF No. 94). I have conducted a de novo review of the motion to

13 suppress and related papers as required by Local Rule IB 3-2(b). Judge Albregts’ Report and

14 Recommendation sets forth the proper legal analysis and factual basis for the decision. I therefore

15 adopt his findings as my own.

16         I have also considered the argument Mr. Stubbs raised for the first time in his objection,

17 that the law enforcement officers violated the initial search warrant order by identifying Target

18 Phone 2 that was the subject of the second search warrant and pen register. The testimony

19 presented at the evidentiary hearing proves that Officer Ferron identified Target Phone 2 from

20 information gathered from the pen register data of Target Phone 1. He then investigated calls

21 made from the Clark County Detention Center and confirmed his suspicion that Mr. Stubbs was

22 using Target Phone 2. These steps did not violate the order regarding Target Phone 1 because they

23 did not involve “information collected or derived from” a non-target device. See ECF No. 92-1 at
          Case 2:19-cr-00142-APG-DJA Document 97 Filed 09/11/20 Page 2 of 2




 1 5-6 (emphasis added). Officer Ferron was authorized to gather information from Target Phone 1,

 2 which he did. And he was authorized to use that information to further his investigation, including

 3 following the path to Target Phone 2.

 4         I THEREFORE ORDER that Magistrate Judge Albregts’ Report and Recommendation

 5 (ECF No. 88) is accepted. Mr. Peraza’s motion to suppress (ECF No. 77) is denied.

 6         DATED this 11th day of September, 2020.

 7

 8
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
